DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/IB2017/057962 filed 12/14/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 8 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 (and claim 41) recites using STBC on PRB boundaries, PRG boundaries, or allocation boundaries. It is unclear to the Examiner how 
4.	Claims 11 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 (and claim 44) recites the limitation "wherein each block of RBs…".  There is insufficient antecedent basis for this limitation in the claim, as no block of RBs has been previously mentioned.
5.	Claims 13 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 (and claim 46) recites: “for each allocated RB in the different subset of OFDM symbols, mapping the precoded modulation symbols to resource elements applies only to RE pairs in each subcarrier in the adjacent OFDM symbols containing DMRS and/or CSI-RS.” This is indefinite in two ways. First, there is a lack of antecedent basis for the term “each allocated RB”. Second, “mapping… applies only to RE pairs in each subcarrier in the adjacent OFDM symbols containing DMRS and/or CSI-RS” does not make sense, as it is unclear which REs are being mapped.

6.	Claims 14 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 14 (and claim 47), the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
7.	Claim(s) 1, 3 – 7, 9 – 10, 12, 15 – 16, 32, 34, 36 – 40, 42 – 43, 45, 48 – 49, and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (US 20130064216 A1).

Regarding claim 1, Gao discloses subject matter including STBC/SFBC transmit diversity. Specifically, Gao discloses a method of operation of a first node with multiple transmit antennas in a wireless communication network for providing time and frequency diversity (network element; see paragraph [0300] and Fig. 28; multiple transmit antennas; see paragraph [0075]; hybrid STBC/SFBC transmit diversity; see paragraph [0138]), comprising: 
precoding symbols for e.g. 2 or 4 port DMRS; see paragraph [0134] and Fig. 19; transmission to UE (i.e. second node); see paragraph [0146]); 
in a first subset of Orthogonal Frequency-Division Multiplexing, OFDM, symbols, mapping the precoded modulation symbols to resource elements starting first with indices corresponding to a frequency (SFBC (indexing based on frequency) on symbols without DMRS REs; see paragraphs [0134 – 0138] and Figs. 19, and 22 – 25); and
in a different subset of OFDM symbols, mapping the precoded modulation symbols to resource elements in any two adjacent OFDM symbols starting first with indices corresponding to time (STBC (indexing based on time) on symbols containing DMRS REs; see paragraphs [0136 – 0138] and Figs. 22 – 25).

Regarding claims 3 and 36, Gao discloses the subject matter of the parent claim(s), as noted above. Gao further discloses:
wherein the first subset of OFDM symbols uses Space Frequency Block Coding, SFBC, (SFBC on symbols without DMRS REs; see paragraphs [0134 – 0138] and Figs. 19, and 22 – 25); and the different subset of OFDM symbols uses Space Time Block Coding, STBC (STBC on symbols containing DMRS REs; see paragraphs [0136 – 0138] and Figs. 22 – 25).

Regarding claims 4 and 37, Gao discloses the subject matter of the parent claim(s), as noted above. Gao further discloses:
SFBC on symbols without DMRS REs; see paragraphs [0134 – 0138] and Figs. 19, and 22 – 25).

Regarding claims 5 and 38, Gao discloses the subject matter of the parent claim(s), as noted above. Gao further discloses:
wherein the STBC is applied in OFDM symbols containing DMRS or CSI-RS (STBC on symbols containing DMRS REs; see paragraphs [0136 – 0138] and Figs. 22 – 25).

Regarding claims 6 and 39, Gao discloses the subject matter of the parent claim(s), as noted above. Gao further discloses:
wherein the two antenna ports are Demodulation Reference Signal, DMRS, ports (symbols for transmission on e.g. 2 DMRS ports; see paragraph [0134] and Fig. 19);

Regarding claims 7 and 40, Gao discloses the subject matter of the parent claim(s), as noted above. Gao further discloses wherein either the SFBC or the STBC is used in each OFDM symbol such that either: 
a) all the resource elements in an OFDM symbol use the SFBC (REs in symbols without DMRS are mapped using SFBC only; see e.g. Fig. 23); or 
b) STBC is used over a pair of adjacent OFDM symbols, where each resource element in the first OFDM symbol of the pair is paired with only one resource element in the other symbol STBC is used for single pairs of REs; see Fig. 23 n.b. the STBC RE pairs on e.g. symbols 5 and 6)

Regarding claims 9 and 42, Gao discloses the subject matter of the parent claim(s), as noted above. Gao further discloses:
wherein every resource element is assigned an OFDM symbol from either the first subset of OFDM symbols or the different set of OFDM symbols (using the hybrid STBC/SFBC described eliminates unmapped REs; see paragraph [0137] and Figs. 22 – 25).

Regarding claims 10 and 43, Gao discloses the subject matter of the parent claim(s), as noted above. Gao further discloses:
wherein, for a plurality of signal pairs, each signal pair is mapped to a same Resource Block, RB (symbol pairs y(p)i and y(p)(i+1) are mapped; see paragraph [0134]; multiple pairs are mapped to same RB; see e.g. Fig. 23; the Examiner notes that a symbol pair is a signal pair)

Regarding claims 12 and 45, Gao discloses the subject matter of the parent claim(s), as noted above. Gao further discloses:
wherein mapping the precoded modulation symbols to the resource elements for the first subset of OFDM symbols and the different subset of OFDM symbols is based on a DMRS (mapping is based on DMRS; see paragraph [0134]).

Regarding claims 15 and 48, Gao discloses the subject matter of the parent claim(s), as noted above. Gao further discloses wherein mapping the precoded modulation symbols to the resource elements for the first subset of OFDM symbols and the different subset of OFDM symbols comprises: 
if the DMRS based SFBC or Large Delay Cyclic Delay Diversity, LD-CDD, is configured, then the mapping of precoded modulation symbols is such that (DMRS based SFBC is configured; see paragraph [0134]; the Examiner notes that this is a conditional limitation, and does not need to be met by the prior art; see ex parte Schulhauser, and also M.P.E.P § 2111.04): 
	in OFDM symbols not containing CSI-RS or DMRS, the mapping to the resource elements (k, l) on antenna port p not reserved for other purposes will be in increasing order of first index k over the assigned physical resource blocks and then index 1, starting with a first slot in a subframe (DMRS and/or CSI-RS are present on symbols 5 and 6 (both slots), and unreserved REs not on those symbols are mapped using SFBC—i.e. increasing index k first before l; see paragraphs [0134 – 0141] and e.g. Fig. 23a), and 
	in OFDM symbols l and l+1 containing CSI-RS or DMRS, the mapping to the resource elements (k, l) on antenna port p not reserved for other purposes 5Attorney Docket No. 3000-579Serial No. TBAcontinues in OFDM symbol l from OFDM symbol l-1 and will be in increasing order of first the index l over the assigned physical resource blocks and then the index k (DMRS and/or CSI-RS are present on symbols 5 and 6 (both slots), and unreserved REs on those symbols are mapped using STBC—i.e. increasing index l first before k; see paragraphs [0134 – 0141] and e.g. Fig. 23a).

Regarding claims 16 and 49, Gao discloses the subject matter of the parent claim(s), as noted above. Gao further discloses
wherein the first node is a radio access node (network element; see paragraph [0300]; eNB; see paragraph [0075])

Regarding claim 32, Gao discloses a first node (network element; see paragraph [0300] and Fig. 28), comprising: 
at least one processor (processor; see paragraph [0300] and Fig. 28); 
memory comprising instructions executable by the at least one processor whereby the first node is operable to (network element; see paragraph [0300] and Fig. 28; the Examiner understands a network element as comprising memory comprising instructions): 
	precode modulation symbols intended for a second node according to two antenna ports on which the precoded modulation symbols are to be transmitted (precoding symbols for e.g. 2 or 4 port DMRS; see paragraph [0134] and Fig. 19; transmission to UE (i.e. second node); see paragraph [0146]); 
	in a first subset of Orthogonal Frequency-Division Multiplexing, OFDM, symbols, map the precoded modulation symbols to resource elements starting first with indices corresponding to a frequency (SFBC (indexing based on frequency) on symbols without DMRS REs; see paragraphs [0134 – 0138] and Figs. 19, and 22 – 25); and
	in a different subset of OFDM symbols, map the precoded modulation symbols to resource elements in any two adjacent OFDM symbols starting first with indices STBC (indexing based on time) on symbols containing DMRS REs; see paragraphs [0136 – 0138] and Figs. 22 – 25).

Regarding claim 34, Gao discloses a method of operation of a second node (UE; see paragraphs [0301], [0146] and Fig. 29) in a wireless communication network for providing time and frequency diversity (hybrid STBC/SFBC transmit diversity; see paragraph [0138]), comprising: 
precoding modulation symbols intended for the second node according to two antenna ports on which they are to be transmitted (precoding symbols for e.g. 2 or 4 port DMRS; see paragraph [0134] and Fig. 19; transmission to UE (i.e. second node); see paragraph [0146]);
in a first subset of OFDM symbols, receiving the precoded modulation symbols mapped to resource elements starting first with indices corresponding to a frequency (SFBC (indexing based on frequency) on symbols without DMRS REs; see paragraphs [0134 – 0138] and Figs. 19, and 22 – 25); and  6Attorney Docket No. 3000-579Serial No. TBA 
in a different subset of OFDM symbols, receiving the precoded modulation symbols mapped to resource elements in any two adjacent OFDM symbols starting first with indices corresponding to time (STBC (indexing based on time) on symbols containing DMRS REs; see paragraphs [0136 – 0138] and Figs. 22 – 25).

Regarding claim 65, Gao discloses a second node (UE; see paragraph [0301] and Fig. 29), comprising: 
at least one processor (processor; see paragraph [0306] and Fig. 29);  9Attorney Docket No. 3000-579Serial No. TBA 
memory with executable instructions; see paragraphs [0308 – 0311] and Fig. 29): 
precode modulation modulate symbols intended for the second node according to two antenna ports on which the precoded modulation symbols are to be transmitted (precoding symbols for e.g. 2 or 4 port DMRS; see paragraph [0134] and Fig. 19; transmission to UE (i.e. second node); see paragraph [0146]);
in a first subset of OFDM symbols, receive the precoded modulation symbols mapped to resource elements starting first with indices corresponding to a frequency (SFBC (indexing based on frequency) on symbols without DMRS REs; see paragraphs [0134 – 0138] and Figs. 19, and 22 – 25); and 
in a different subset of OFDM symbols, receive the precoded modulation symbols mapped to resource elements in any two adjacent OFDM symbols starting first with indices corresponding to time (STBC (indexing based on time) on symbols containing DMRS REs; see paragraphs [0136 – 0138] and Figs. 22 – 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over by Gao (US 20130064216 A1) in view of Lee (US 20200153576 A1)


Regarding claims 2 and 35, Gao discloses the subject matter of the parent claim(s), as noted above. Gao further discloses:
transmitting, to the second node, the precoded modulation symbols over the mapped resource elements of the two antenna ports (precoded symbols are mapped to the REs (i.e. they are mapped and then sent); see paragraph [0134]).
Gao does not explicitly disclose configuring the second node with a downlink semi-open-loop transmission scheme.

Lee discloses similar subject matter. Specifically, Lee discloses:
	configuring the second node with a downlink semi-open-loop transmission scheme (gNB configures UE for semi open loop transmission; see paragraph [0095]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Gao with Lee by incorporating the idea of semi open loop transmissions. One of ordinary skill in the art would have found it obvious to do so, as this is a standard feature in LTE R14. Doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, .

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

a) Hwang – US 20180206224 A1 – Hybrid SFBC/STBC

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/S.S./Examiner, Art Unit 2464    

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464